Certiorari dismissed, January 10, 2011



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1624


LAUNEIL SANDERS,

                Plaintiff - Appellant,

          v.

UNITED STATES ENVIRONMENTAL PROTECTION AGENCY, Administrator
Lisa Jackson; SOUTH CAROLINA DEPARTMENT OF HEALTH &
ENVIRONMENTAL   CONTROL;    ABITIBI   BOWATER   CORPORATION;
INTERNATIONAL PAPER COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.     R. Bryan Harwell, District
Judge. (7:10-cv-00968-RBH)


Submitted:   September 28, 2010       Decided:   September 30, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Launeil        Sanders   appeals     the    district     court’s       order

accepting      the    recommendation        of    the    magistrate        judge    and

dismissing his complain without prejudice.                    We have reviewed the

record and find no reversible error.                     Accordingly, we affirm

substantially        for   the   reasons    stated      by    the   district   court.

Sanders v. United States, No. 7:10-cv-00968-RBH (D.S.C. June 1,

2010).     We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented      in   the    materials

before   the    court      and   argument      would    not   aid    the   decisional

process.

                                                                             AFFIRMED




                                           2